Citation Nr: 0830703	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for radiculopathy of the 
right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1960 to June 1963.  

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington [brokered from the Portland, Oregon RO].

The April 2003 rating decision denied the veteran's claim of 
entitlement to service connection for radiculopathy of the 
right and left lower extremities.  The veteran disagreed with 
the decision and filed a timely substantive appeal (VA Form 
9) in April 2004.  

During the pendency of the appeal, the veteran relocated to 
Missouri, and the case was transferred to the St. Louis RO in 
2004.  The veteran and his wife testified at a hearing before 
a RO Decision Review Officer in October 2004.  A transcript 
of that hearing is associated with the veteran's claims file.

In December 2006, the Board remanded the claim for further 
evidentiary development.  The VA Appeals Management Center 
(AMC) continued the previous denial of the veteran's claim of 
entitlement to service connection for radiculopathy of the 
right lower extremity in a February 2008 supplemental 
statement of the case (SSOC).  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.

Issue not on appeal

As was alluded to above, the veteran's original claim 
encompassed radiculopathy of both lower extremities.  Both 
issues were remanded by the Board in December 2006.  In a 
November 2007 rating decision, service connection was granted 
for radiculopathy of the left lower extremity and a 10 
percent disability rating was assigned.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
That matter has accordingly been resolved.  See Grantham v. 
Brown, 
114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDING OF FACT

The competent medical evidence of record does not support a 
diagnosis of radiculopathy of the right lower extremity.


CONCLUSION OF LAW

Entitlement to service connection for radiculopathy of the 
right lower extremity, claimed as secondary to the veteran's 
service-connected back injury, is not warranted.  38 C.F.R. § 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for radiculopathy 
of the right lower extremity, which he claims is secondary to 
his service-connected back injury.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In December 2006, the Board remanded the case in order for 
VBA to obtain additional service treatment records from the 
Oregon Army National Guard, as well as a medical opinion as 
to (1) whether the veteran has a congenital defect; 
(2) if a congenital defect exists, what impact, if any, the 
veteran's in-service injury had upon the normal progression 
of any such defect; (3) if a congenital defect does not 
exist, whether the in-service injury caused or aggravated the 
claimed bilateral lower extremity radiculopathy; and (4) if 
the in-service injury otherwise caused or aggravated the 
claimed bilateral lower extremity radiculopathy.  The 
veteran's claim was then to be readjudicated by the agency of 
original jurisdiction.  

Pursuant to the Board's remand instructions, the VA Appeals 
Management Center contacted the Oregon National Guard by 
letter dated February 27, 2007.  A response was received from 
that organization dated June 13, 2007, indicating that no 
records were available.  A medical examination and opinion 
dated July 2007 was obtained and associated with the 
veteran's claims file.  The issue was re-adjudicated via the 
November 2007 SSOC.  

As such, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for secondary service connection in 
letter dated August 2001.  Specifically, the letter stated, 
"[i]n support of your claim for bilateral leg and foot 
disabilities...we need medical evidence showing you currently 
have disabilities, and that they were caused or made worse by 
your service connected back condition."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the August 2001 letter informed 
the veteran that VA would obtain medical records, employment 
records, or records held by Federal agencies, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim.  [VA examinations were 
completed in January 2003 and July 2007].  

The August 2001 VCAA letter emphasized:  "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."  

A VCAA letter dated December 22, 2206 informed the veteran as 
follows:  "If there is any other evidence or information 
that has not been previously submitted, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated December 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The veteran was also advised as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.

With respect to effective date, the December 2006 VCAA letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no timing 
problem as to Dingess notice since, as indicated above, the 
veteran's claim was re-adjudicated in a November 2007 SSOC, 
following the issuance of the Dingess letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In any event, because the veteran's claim is being denied the 
matters of assigned rating and effective date remain moot.

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, service records, and VA and private 
treatment records.  Additionally, the veteran was afforded 
numerous VA examinations, most recently in January 2003 and 
July 2007.  The reports of these examinations reflect that 
the examining physicians reviewed the veteran's past 
treatment history, recorded his current complaints, conducted 
appropriate examinations, and rendered diagnoses and 
opinions.

As was alluded to above, the veteran has indicated that there 
missing National Guard reports.  The Board remanded this case 
in an effort to locate such records, without success.  In any 
event, because this case is being decided based on lack of a 
current disability the National Guard records are not 
relevant. 

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran and his representative contend that the veteran's 
service-connected back injury has caused radiculopathy of the 
right lower extremity.  See Appellant's brief dated October 
2006.  No argument has been presented that service connection 
on a direct basis is warranted.  In any event, because the 
claim is being denied based on a lack of a current 
disability, a direct theory of entitlement would also fail.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
was discussed in the Board's December 5, 2006 remand, there 
was of record at that time confusing and conflicting medical 
evidence concerning the nature and etiology of the veteran's 
claimed lower extremity disability, in particular whether it 
was radiculopathy or peripheral neuropathy.   An April 2002 
VA examiner observed "[v]eteran has sensory changes 
suggestive of . . . L-5 and S-1 radiculopathies on the right 
. . . Although he may have a mild distal polyneuropathy as 
well."  For this reason, the Board remanded this issue for a 
medical opinion.   

Crucially, the July 2007 VA examiner reviewed the veteran's 
medical history, examined the veteran, and reviewed the 
results of electromyography (EMG) testing.  In making his 
diagnosis, the VA examiner specifically did not identify 
radiculopathy of the right lower extremity as a current 
disability.  Rather, the examiner diagnosed the veteran with 
mixed peripheral neuropathy in the lower extremities. 

[The examiner did diagnose a superimposed L5 radiculopathy on 
the left, causing foot drop.  As was noted in the 
Introduction, service connection was granted for 
radiculopathy of the left lower extremity in November 2007.   
No such radiculopathy was diagnosed on the right.]

The only evidence which is arguably in favor of the veteran's 
claim, the 
April 2002 examination report quoted above, is too vague and 
uncertain to be considered to be competent medical evidence.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim].  The examiner only indicated 
that radiculopathy on the right was "suggested" and made it 
clear that neuropathy was also a consideration.  The July 
2007 VA examination cleared up this confusion.

To the extent that the veteran himself believes that 
radiculopathy of the right lower extremity currently exists, 
it is now well-established that lay persons without medical 
training, such as the veteran and his representative, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by him in support of his own claim are not competent medical 
evidence and do not serve to establish the existence of 
radiculopathy of the right lower extremity.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Because the competent medical evidence of record does not 
substantiate a diagnosis of radiculopathy of the right lower 
extremity, the first element of 38 C.F.R. 
§ 3.304(f) is not met, and service connection is not 
warranted on that basis.  
See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
radiculopathy of the right lower extremity.  The benefit 
sought on appeal is denied.  


ORDER

Entitlement to service connection for radiculopathy of the 
right lower extremity is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


